Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 1 of 30 Page ID #1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION,                 )
WELFARE AND ANNUITY FUNDS,                 )
                                           )
       Plaintiffs,                         )
                                           )
vs.                                        )      Case Number: 18-cv-2031
                                           )
SAFWAY SERVICES, LLC,                      )
And MIKE KRAUS, individually,              )
                                           )
       Defendants.                         )

                                        COMPLAINT

       COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Foley & Kelly, LLC, and for their Complaint against defendants,

SAFWAY SERVICES, LLC, and MIKE KRAUS, individually, state as follows:

                                          Count I
                                   Safway Services, LLC
                                  29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Foley & Kelly, LLC, and for Count I of their Complaint against

defendant, Safway Services, LLC, state as follows:

       1.      This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 2 of 30 Page ID #2



       3.     Defendant, Safway Services, LLC, is conducting business in the State of

Illinois, and is an employer as defined under ERISA.

       4.     An authorized representative of defendant executed a Participation

Agreement dated October 30, 1998, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 1 and incorporated by reference herein.

       5.     Exhibit 1 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 1.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 3 of 30 Page ID #3



              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 1.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 1.

       6.     An authorized representative of defendant executed a Participation

Agreement dated June 5, 2009, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 2 and incorporated by reference herein.

       7.     Exhibit 2 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 2.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 2.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 4 of 30 Page ID #4



              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 2.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 2.


       8.     An authorized representative of defendant executed a Participation

Agreement dated January 29, 2010, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 3 and incorporated by reference herein.

       9.     Exhibit 3 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 5 of 30 Page ID #5



              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 3.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 3.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 3.

       10.    An authorized representative of defendant executed a Memorandum of

Agreement dated January 29, 2010, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 4 and incorporated by reference herein.

       11.    Exhibit 4 pertinently provides:
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 6 of 30 Page ID #6



            “This Agreement is entered into by and between the undersigned, herein
            called the “Employer” and the Great Plaines Laborers’ District Council,
            herein called the Union, representing and encompassing Local Unions
            Nos. 32, 165,231,309,362,393, 538,727, 751, 911, and 996 together with
            any other locals which may come within the jurisdiction of the Union.
            Please see Exhibit 4.

            “The Employer herein adopts all of those Collective Bargaining
            Agreements between the Union and the Northern Illinois Building
            Contractors Association, Northwestern Illinois Contractors Association,
            Illinois Valley Contractors Association, Western Illinois Contractors
            Association, Greater Peoria Contracts and Suppliers Association, Inc.,
            Builders Association of Tazewell County, Inc., Highway and Heavy
            Construction Contractors Association of Tazewell and Fulton Counties,
            Quad-City Builders Association, Inc., The Associated Contractors of the
            Quad Cities, the Associated General Contractors of Illinois, Central
            Illinois Builders of AGC, McLean County Contractors Group, Kankakee
            Area Contractors Association, Inc., and all other employer associations
            with whom the Union or any of its affiliated locals has a duly negotiated
            and executed bargaining agreement, and adopts all such agreements
            together with all amendments thereto.” Please see paragraph 2 of Exhibit
            4.

            “The Employer agrees to pay the amounts which the Employer is bound
            to pay under the Collective Bargaining Agreements to the Central
            Laborers’ Pension Fund, to the North Central Illinois Laborers’ Health &
            Welfare Fund, to the Illinois Laborers’ and Contractors Training Trust
            Fund, to the Laborers’ Local 231 Health and Welfare Fund, to the
            Laborers’ Local 231 Pension Fund, to the Northern Illinois and Iowa
            Laborers’ Health and Welfare Trust, to the Central Laborers’ Annuity
            Fund, to the Northern Illinois Annuity Fund, to the Great Plans Laborers’
            Annuity Fund, to the Laborers’ Local 231 Annuity Fund, to the Laborers’
            of Illinois Vacation Fund, to the North Central Illinois Laborers’ District
            Council Laborers-Employers Cooperation and Education Trust, to the
            Midwest Region Foundation for Fair Contracting, to the Midwest Region
            Organizing Committee, to the Laborers’ Political League, and any other
            Benefit Fund which may hereafter be created or established pursuant to
            any of the foregoing Collective Bargaining Agreements (Fringe Benefit
            Funds), and to be bound by and be considered a party to the Agreements
            and Declaration of Trust creating said Trust Funds as if Employer had
            signed and received the original copies of the Trust instruments and
            amendments thereto.         The Employer ratifies and confirms the
            appointment of the Employer Trustees who shall together with their
            successor Trustees designated in the manner provided in said
            agreements and declarations of trusts and jointly with an equal number
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 7 of 30 Page ID #7



              of trustees appointed by the Union, carry out the terms and conditions of
              the trust instruments.” Please see paragraph 4 of Exhibit 4.

              “The Employer further affirms and reestablishes that all prior
              contributions made to the Fringe Benefit Funds were made by duly
              authorized agents of the Employer at the proper rates for the
              appropriate periods of time and that by making said prior contributions,
              the employer at the proper rates for the appropriate periods of time and
              that by making said prior contributions, the employer evidenced the
              intent to be bound by the terms of the Trust Agreement and Collective
              Bargaining Agreements which were operative at the time the
              contributions were made and acknowledges the report form to be a
              sufficient instrument in writing to bind the Employer to the applicable
              agreements as required by Section 302 of the Labor management
              Relations Act. The Employer further agrees to be bound by all the terms
              and conditions of the Trust Agreements including all requirements of
              audit, delinquency payments, costs, accountant’s fees and attorney’s fees
              where applicable. Where an audit discloses a difference between the
              hours actually worked by an employee and the hours reported to the
              Fringe Benefit Funds by the Employer and where such audit discloses a
              willful violation of any of the requirements of the Trust Agreements, the
              officers and directors of the Employer, if a corporation, or the owner or
              partners of the Employer, as applicable, shall be personally liable for any
              underpayment or other pecuniary loss to the Fringe Benefit Fund as a
              result of such conduct.” Please see paragraph 4 of Exhibit 4.

              “This Agreement shall remain in full force and effect through April 30,
              2011, and shall continue thereafter unless there has been sixty (60) days
              written notice, by registered or certified mail, by either party hereto of
              the desire to modify and amend this Agreement for negotiations. The
              Employer and the Union agree to be bound by the area-wide negotiated
              contracts with the various Associations, incorporating them into this
              Memorandum of Agreement and extending this Agreement for the life of
              the newly negotiated contract, if not notified within the specified period
              of time.” Please see paragraph 8 of Exhibit 4.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       13.    Based on the terms and conditions contained in exhibits 1-4 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 8 of 30 Page ID #8



of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 5 and incorporated by

reference herein,

       14.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
       that such Employer had entered into an agreement with any employee purporting to
       waive the employee’s right to strict compliance with the provisions of the applicable
       Collective Bargaining Agreement or other written agreement, With respect to the
       amount of contributions required thereby no employee shall be permitted to contract
       or otherwise agree with or permit his employer to provide wage or benefit payments
       which do not conform to the aforesaid requirements and any such contract or
       agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Pension Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other person or persons as designated by the Trustees of all
       records of the Employer as described in Article IV, Section 8, in connection with the
       Employer’s contributions and/or reports.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if
       corporation, who supervised the completion of report forms, signed report forms or
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 9 of 30 Page ID #9



      can be determined to have had personal knowledge of such conduct, shall be
      personally liable for any underpayment or other pecuniary loss to the Fund as a result
      of such conduct. Nothing herein shall prevent personal liability for owners or
      partners who are not otherwise incorporated.

      Each employer, by agreeing to be bound by the terms hereof, acknowledges and
      agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
      owing irrespective of the payment or not of the underlying contributions for which
      the liquidated damages were assessed shall constitute a default in payment pursuant
      to Section 6 of his Article.

      Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
      fifteen (15) days from the date they are originally due, or the due date as extended as
      provided above, shall pay in addition to said contributions liquidated damages in the
      amount of ten percent (10%) of the delinquent contributions or twenty five dollars
      ($25.00), whichever is greater, and said damages shall be paid with the delinquent
      contributions. Each Employer party to or otherwise bound by this Trust Agreement
      acknowledge that the liquidated damages and acknowledge the costs to be actual and
      substantial though difficulty to ascertain; however, each Employer acknowledges
      these costs to be minimally ten percent (10%) of the delinquent contributions or
      twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
      additional proof thereof.

      Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
      event an Employer becomes delinquent in his contributions, said delinquent
      Employer shall be liable for all reasonable costs incurred in the collection process
      including the court fees, attorneys’ fees, filing fees, and any other expenses actually
      incurred by the Trustees in the course of the collections process.

      Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
      authority to audit the records of the Employer as described in Article IV, Section 8, for
      the purposes of determining the accuracy of contributions to the Pension Fund. In the
      event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
      counsel to enforce their authority to perform an audit, the Employer shall be liable
      for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
      cost, and any other expenses actually incurred by the Trustee in the court of the action
      without regard to whether the Employer did or did not owe delinquent contributions.
      Please see the Restated Agreement and Declaration of Trust, attached hereto as
      exhibit 5 and incorporated by reference herein.

      15.    Based on the terms and conditions contained in exhibits 1-4 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 10 of 30 Page ID #10



 of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

 Declaration of Trust is attached hereto as exhibit 6 and incorporated by reference herein,

        16.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

 Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        required shall be identical to the amount required by the Collective Bargaining
        Agreement in effect between the Employer Association and the Local Union having
        jurisdiction over the geological area in which the covered Employees perform work.
        Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
        contributions from an Employer that such Employer had entered into an agreement
        with any employee purporting to waive the employee's rights to strict compliance
        with the provisions of the applicable Collective Bargaining Agreement or other
        written agreement. With respect to the amount of contributions required thereby no
        employee shall be permitted to contract or otherwise agree with or permit his
        employer to provide wage or benefit payments which do not conform to the aforesaid
        requirements and any such contract or agreement shall be null and void.

        Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
        The Employers shall make all reports on contributions required by the Trustees. Each
        Employer shall promptly furnish to the Trustees, on demand, the names of its
        employees, their social security number, the hours worked by each employee, and
        such other information as the Trustees may reasonably require in connection with
        the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
        notice, have an audit made by an independent certified public accountant or its
        representatives or such other persons as designated by the Trustees of all records of
        the Employer as described in Article IV, Section 8, in connection with the Employer’s
        contributions and/or reports.

        All employers shall be required to maintain records in compliance with procedures
        develop and communicated by the Administrator from the beginning of such
        Employer's participation in the Fund forward unless given written authorization for
        variance by the Administrator. All such records shall be maintained for a period of
        ten (10) years unless earlier destruction of the same is authorized by the Trustees.
        The Trustees shall require the Employer to designate the classification of all of his
        employees and if the Employer fails to do so, after being requested to do so by the
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 11 of 30 Page ID #11



       Trustees, the Trustees shall conduct an investigation for the purpose of determining
       the classification of such employees and the result of said investigation shall be
       conclusive.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if a
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct. Nothing herein
       shall prevent personal liability for owner or partners who are not otherwise
       incorporated

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed, and failure to pay liquidated damages duly
       assessed shall constitute a default in payment pursuant to Section 6 of the Article.

       Section 5. MODE OF PAYMENT
       All contributions shall be due and payable on the fifteenth (15th) day of the month
       next following the calendar month in which eligible employees perform work with
       respect to which contributions are required. The time for payment may be extended
       by the Trustees by resolution, but in no event shall such extension exceed forty-five
       (45) days in accordance with applicable regulations issued by the Secretary of Labor
       pursuant to ERISA.

       Section 6. DEFAULT IN PAYMENT
       Non-payment by an Employer of any contributions when due shall not relieve any
       other employer of his obligation to make payments. The Trustees may take any action
       necessary to enforce payments of the contributions and penalties due hereunder,
       including, but not limited to, proceedings at law and in equity.

       Section 7. LIQUIDATED DAMAGES
       All employers not paying contributions within fifteen (15) days from the date they
       are originally due, or the due date as extended as provide above, shall pay in addition
       to said contributions liquidated damages in the amount of ten percent (10%) of the
       delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
       said damages shall be paid with the delinquent contributions. Each employer party
       to or otherwise bound by this Trust Agreement acknowledge that the liquidated
       damages will be used to defer administrative costs arising by said delinquency and
       acknowledge the costs to be actual and substantial though difficult to ascertain;
       however, each Employer acknowledges these costs to be at least ten percent (10%)
       of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
       greater, waiving the necessity of any additional proof thereof.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 12 of 30 Page ID #12



       Section 8. INTEREST
       Delinquent contributions shall bear interest at such rate as may have been
       established by the Trustees prior to determining the existence of the delinquency.
       Trustees may determine and establish from time to time the appropriate interest rate
       for delinquencies and when the delinquencies shall commence to bear interest. The
       Trustees shall have the authority to waive the foregoing interest charge in the event
       the delinquent Employer executes a note or enters into an installment payment
       agreement providing for payment of said delinquency on such terms as acceptable to
       the Trustees under the circumstances.

       Section 9. COLLECTION COSTS
       Except as hereinafter provided in this Article, in the event an Employer becomes
       delinquent in his contributions, said delinquent Employer shall be liable for all
       reasonable costs incurred in the collection process including court fees, attorneys'
       fees, filing fees, and any other expenses actually incurred by the Trustees in the court
       of the collection process.

       Section 10. AUDIT AND THE COSTS THEREOF.
       The Trustees shall have the authority to audit the records of the Employer as
       described in Article IV, Section 8, for the purposes of determining the accuracy of
       contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
       to file suit and/or otherwise retain legal counsel to enforce their authority to perform
       an audit, the Employer shall be liable for all reasonable costs incurred including court
       fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
       by the Trustees in the course of action, without regard to whether the employer did
       or            did           not          owe           delinquent          contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 6 and incorporated by reference herein.

       17.    According to the Trust Agreements, plaintiffs are entitled to collect liquidated

 damages on all contributions that are paid late. Defendant has incurred liquidated damages.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 13 of 30 Page ID #13



        18.    According to the Trust Agreements, plaintiffs are entitled to audit the payroll

 records and books of defendant.

        19.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

 the terms of the Participation Agreement (Exhibit 1), Participation Agreement (Exhibit 2),

 Participation Agreement (Exhibit 3), Memorandum of Agreement (Exhibit 4), Restated

 Agreement and Declaration of Trust (exhibit 5), and Restated Agreement and Declaration of

 Trust of the Central Laborers' Welfare Fund (Exhibit 6).

        20.    Between October, 1998 through the present, an authorized representative of

 defendant requested from various Local Labor Unions that fall within the jurisdiction of

 plaintiffs, employees for various construction projects awarded to defendant.

        21.    Said employees were then provided to defendant from various Local Labor

 Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

 projects awarded to defendant.

        22.    As an employer obligated to make fringe benefit contributions to plaintiffs,

 defendant is specifically required to do the following:

               (a)    To pay monthly contributions to the Funds for each employee of the
                      defendant and to make said contributions in a manner as required by
                      the plaintiffs and payment of said contributions are based upon an
                      hourly rate as stated in the applicable agreements;

               (b)    To make all of its payroll books and records available to plaintiffs for
                      the purpose of auditing same, to determine whether defendant is
                      making full payments as required under the applicable agreements;

               (c)    To compensate plaintiffs for the additional administrative costs and
                      burdens imposed by defendant’s failure to pay, or untimely payment of
                      contributions, by way of the payment of liquidated damages in the
                      amount of ten percent (10%) of any and all contributions which are not
                      timely received by plaintiffs for a particular month, as specified fully in
                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 14 of 30 Page ID #14




                 (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                        payroll records, should it be determined that defendant was delinquent
                        in the reporting or submission of all contributions required of it to be
                        made to plaintiffs; and

                 (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                        incurred in the prosecution of any action to require defendant to
                        submit its payroll books and records for audit or to recover delinquent
                        contributions.

           23.   Defendant has breached its obligation to plaintiffs and its obligations under

 the plans in the following respects:

                 (a)    Defendant has failed to make payment of contributions and
                        liquidated damages; and

                 (b)    Defendant has been delinquent in reporting the hours worked by
                        employees;

           24.   An audit of defendant’s payroll records and books was conducted for the time

 frame of January 1, 2011 through June 30, 2016, revealing delinquent contributions and

 liquidated damages totaling Eight Thousand Eight Hundred Thirty-Six Dollars and Seven

 cents ($8,836.07). Said audit is attached hereto as exhibit 7, and incorporated by reference

 herein.

           25.   Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there are additional amounts due and owing in the amount of Two

 Hundred Twenty-One Dollars and ninety-four cents ($221.94). Thus, per the audit, (exhibit

 7), and the additional amounts due and owing, defendant owes to plaintiff the sum of Nine

 Thousand Fifty-Eight Dollars and One Cent ($9,058.01). Known to be due and owing from

 defendant to plaintiffs. Please see the Revised Breakdown of Amounts Due and Owing

 attached hereto as exhibit 8 and incorporated by reference herein
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 15 of 30 Page ID #15



        26.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        27.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.

        28.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        29.     Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

 pray this Court enter Judgment in their favor and against defendant, Safway Services, LLC,

 as follows:

        (a)     That defendant be enjoined and ordered to submit all delinquent monthly
                contribution reports to plaintiffs with the information required to be provided
                thereon, to continue to submit such reports while this is pending, and to
                comply with its contractual obligation to timely submit such reports in the
                future;

        (b)     That judgment be entered in favor of plaintiffs and against defendant for all
                unpaid contributions, liquidated damages, any costs of auditing defendant’s
                records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
                costs necessarily incurred in this action as specified herein, or as subsequently
                determined, all as provided for in the plans and in ERISA;

        (c)     Judgment be entered against defendant and defendant be decreed to pay to
                the plaintiffs a sum of sum of Nine Thousand Fifty-Eight Dollars and One Cent
                ($9,058.01), plus whatever sums are determined to be due;

        (d)     That defendant be decreed to pay all costs attendant to any audit of
                defendant’s payroll books and records, if any;
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 16 of 30 Page ID #16



          (e)   That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
                together with its costs of suit; and

          (f)   That plaintiffs have such further relief as may be deemed just and equitable by
                the Court, all at defendant’s cost.

                                          Count II
                                  Mike Kraus, individually
                                  29 U.S.C. §§ 1132, 1145

          COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

 and through their attorneys, Foley & Kelly, LLC, and for Count II of their Complaint against

 defendant, Mike Kraus, individually, state as follows:

          1.    This action arises under the laws of the United States and is brought pursuant

 to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

 1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

 questions arising thereunder, as hereinafter more fully appears.

          2.    Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

 pension, welfare and related joint labor-management funds and bring this action as

 “employee welfare benefit funds” and “plans”, under the laws of ERISA.

          3.    Defendant, Mike Kraus, is an individual conducting business in the State of

 Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined under

 ERISA.

          4.    An authorized representative of defendant executed a Participation

 Agreement dated October 30, 1998, thereby binding defendant to pay contributions to

 plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

 attached hereto as exhibit 1 and incorporated by reference herein.

          5.    Exhibit 1 pertinently provides:
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 17 of 30 Page ID #17



             “The Employer hereby agrees to be bound by and to the Agreements and
             Declarations of Trust establishing and amending the Central Laborers’
             Pension Fund and Central Laborers’ Welfare Fund and all other funds or
             plans compromising the Funds, all as heretofore and hereafter amended
             (the Trust agreements), as through the employer had actually signed the
             same. The various Agreements and Declarations of Trust are hereafter
             referred to as the “Trust Agreements.” The Employer agrees to make
             contributions to the Funds (1) on behalf of all Employees, all as defined
             in the Trust Agreements or applicable Collective Bargaining Agreements,
             (2) for all jobs within the geographical jurisdiction of the Funds, all as
             defined in the Trust Agreements, (3) for the employment on all job
             classifications, all as defined in the Trust Agreements or applicable
             Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

             “The employer agrees to make the required contributions monthly and
             in such manner as required by the Trustees of the Funds for all
             Employees as defined in the Trust Agreements and the Trustees shall
             have the authority to have their accountant audit all payroll and all wage,
             job, bonds and other relevant records of the Employer upon reasonable
             notice for the purpose of determining the accuracy of the Employer’s
             contributions to the Funds.” Please see paragraph 4 of exhibit 1.

             “If an employer fails to pay contributions as required by the Trust
             Agreements and this Agreement, the Funds shall have the right to take
             whatever steps are necessary to secure compliance with this Agreement
             and the Trust Agreements, any other provision hereof to the contrary
             notwithstanding, and the Employer shall be liable for all reasonable
             costs of collection of the payments due together with reasonable
             attorneys’ fees and such other reasonable costs and charges as may be
             assessed by the Trustees of the Funds pursuant to the Trust Agreements,
             including the cost of any and all audits. In addition, the Employer agrees
             that all remittances not received by the 15th day of the month next
             following the month for which the contributions are due are subject to
             assessment of Liquidated Damages in the amount of 10% of the
             contributions or $25.00 minimum per remittance, to deter the increased
             administrative costs resulting from late payments, all pursuant to the
             Trust Agreements. Please see paragraph 6 of exhibit 1.

             “The Employer hereby irrevocably designates as its representatives on
             the Board of Trustees of the Funds such Trustees as are now serving, or
             their successors who will serve in the future, as Employer Trustees
             together with their successors/ The Employer further agrees to be bound
             by all actions taken by the Board of Trustees pursuant to the Trust
             Agreements as heretofore and/or hereafter amended.” Please see
             paragraph 7 of exhibit 1.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 18 of 30 Page ID #18



        6.     Defendant executed a Participation Agreement dated June 5, 2009, thereby

 binding defendant to pay contributions to plaintiffs for employees of defendant within the

 jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 2 and incorporated by

 reference herein.

        7.     Exhibit 2 pertinently provides:

               “The Employer hereby agrees to be bound by and to the Agreements and
               Declarations of Trust establishing and amending the Central Laborers’
               Pension Fund and Central Laborers’ Welfare Fund and all other funds or
               plans compromising the Funds, all as heretofore and hereafter amended
               (the Trust agreements), as through the employer had actually signed the
               same. The various Agreements and Declarations of Trust are hereafter
               referred to as the “Trust Agreements.” The Employer agrees to make
               contributions to the Funds (1) on behalf of all Employees, all as defined
               in the Trust Agreements or applicable Collective Bargaining Agreements,
               (2) for all jobs within the geographical jurisdiction of the Funds, all as
               defined in the Trust Agreements, (3) for the employment on all job
               classifications, all as defined in the Trust Agreements or applicable
               Collective Bargaining Agreements. Please see paragraph 2 of exhibit 2.

               “The employer agrees to make the required contributions monthly and
               in such manner as required by the Trustees of the Funds for all
               Employees as defined in the Trust Agreements and the Trustees shall
               have the authority to have their accountant audit all payroll and all wage,
               job, bonds and other relevant records of the Employer upon reasonable
               notice for the purpose of determining the accuracy of the Employer’s
               contributions to the Funds.” Please see paragraph 4 of exhibit 2.

               “If an employer fails to pay contributions as required by the Trust
               Agreements and this Agreement, the Funds shall have the right to take
               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
               including the cost of any and all audits. In addition, the Employer agrees
               that all remittances not received by the 15th day of the month next
               following the month for which the contributions are due are subject to
               assessment of Liquidated Damages in the amount of 10% of the
               contributions or $25.00 minimum per remittance, to deter the increased
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 19 of 30 Page ID #19



              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 2.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 2.

       8.     Defendant executed a Participation Agreement dated January 29, 2010,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 3 and

 incorporated by reference herein.

       9.     Exhibit 3 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 3.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 20 of 30 Page ID #20



              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 3.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 3.

       10.    Defendant executed a Memorandum of Agreement dated January 29, 2010,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 4 and

 incorporated by reference herein.

       11.    Exhibit 4 pertinently provides:

              “This Agreement is entered into by and between the undersigned, herein
              called the “Employer” and the Great Plaines Laborers’ District Council,
              herein called the Union, representing and encompassing Local Unions
              Nos. 32, 165,231,309,362,393, 538,727, 751, 911, and 996 together with
              any other locals which may come within the jurisdiction of the Union.
              Please see Exhibit 4.

              “The Employer herein adopts all of those Collective Bargaining
              Agreements between the Union and the Northern Illinois Building
              Contractors Association, Northwestern Illinois Contractors Association,
              Illinois Valley Contractors Association, Western Illinois Contractors
              Association, Greater Peoria Contracts and Suppliers Association, Inc.,
              Builders Association of Tazewell County, Inc., Highway and Heavy
              Construction Contractors Association of Tazewell and Fulton Counties,
              Quad-City Builders Association, Inc., The Associated Contractors of the
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 21 of 30 Page ID #21



             Quad Cities, the Associated General Contractors of Illinois, Central
             Illinois Builders of AGC, McLean County Contractors Group, Kankakee
             Area Contractors Association, Inc., and all other employer associations
             with whom the Union or any of its affiliated locals has a duly negotiated
             and executed bargaining agreement, and adopts all such agreements
             together with all amendments thereto.” Please see paragraph 2 of Exhibit
             4.

             “The Employer agrees to pay the amounts which the Employer is bound
             to pay under the Collective Bargaining Agreements to the Central
             Laborers’ Pension Fund, to the North Central Illinois Laborers’ Health &
             Welfare Fund, to the Illinois Laborers’ and Contractors Training Trust
             Fund, to the Laborers’ Local 231 Health and Welfare Fund, to the
             Laborers’ Local 231 Pension Fund, to the Northern Illinois and Iowa
             Laborers’ Health and Welfare Trust, to the Central Laborers’ Annuity
             Fund, to the Northern Illinois Annuity Fund, to the Great Plans Laborers’
             Annuity Fund, to the Laborers’ Local 231 Annuity Fund, to the Laborers’
             of Illinois Vacation Fund, to the North Central Illinois Laborers’ District
             Council Laborers-Employers Cooperation and Education Trust, to the
             Midwest Region Foundation for Fair Contracting, to the Midwest Region
             Organizing Committee, to the Laborers’ Political League, and any other
             Benefit Fund which may hereafter be created or established pursuant to
             any of the foregoing Collective Bargaining Agreements (Fringe Benefit
             Funds), and to be bound by and be considered a party to the Agreements
             and Declaration of Trust creating said Trust Funds as if Employer had
             signed and received the original copies of the Trust instruments and
             amendments thereto.         The Employer ratifies and confirms the
             appointment of the Employer Trustees who shall together with their
             successor Trustees designated in the manner provided in said
             agreements and declarations of trusts and jointly with an equal number
             of trustees appointed by the Union, carry out the terms and conditions of
             the trust instruments.” Please see paragraph 4 of Exhibit 4.

             “The Employer further affirms and reestablishes that all prior
             contributions made to the Fringe Benefit Funds were made by duly
             authorized agents of the Employer at the proper rates for the
             appropriate periods of time and that by making said prior contributions,
             the employer at the proper rates for the appropriate periods of time and
             that by making said prior contributions, the employer evidenced the
             intent to be bound by the terms of the Trust Agreement and Collective
             Bargaining Agreements which were operative at the time the
             contributions were made and acknowledges the report form to be a
             sufficient instrument in writing to bind the Employer to the applicable
             agreements as required by Section 302 of the Labor management
             Relations Act. The Employer further agrees to be bound by all the terms
             and conditions of the Trust Agreements including all requirements of
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 22 of 30 Page ID #22



               audit, delinquency payments, costs, accountant’s fees and attorney’s fees
               where applicable. Where an audit discloses a difference between the
               hours actually worked by an employee and the hours reported to the
               Fringe Benefit Funds by the Employer and where such audit discloses a
               willful violation of any of the requirements of the Trust Agreements, the
               officers and directors of the Employer, if a corporation, or the owner or
               partners of the Employer, as applicable, shall be personally liable for any
               underpayment or other pecuniary loss to the Fringe Benefit Fund as a
               result of such conduct.” Please see paragraph 4 of Exhibit 4.

               “This Agreement shall remain in full force and effect through April 30,
               2011, and shall continue thereafter unless there has been sixty (60) days
               written notice, by registered or certified mail, by either party hereto of
               the desire to modify and amend this Agreement for negotiations. The
               Employer and the Union agree to be bound by the area-wide negotiated
               contracts with the various Associations, incorporating them into this
               Memorandum of Agreement and extending this Agreement for the life of
               the newly negotiated contract, if not notified within the specified period
               of time.” Please see paragraph 8 of Exhibit 4.

        12.    Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

 are bound to same.

        13.    Based on the terms and conditions contained in exhibits 1-4 defendant is

 bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

 Agreement and Declaration of Trust is attached hereto as exhibit 5 and incorporated by

 reference herein,

        14.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

 Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 23 of 30 Page ID #23



       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
       that such Employer had entered into an agreement with any employee purporting to
       waive the employee’s right to strict compliance with the provisions of the applicable
       Collective Bargaining Agreement or other written agreement, With respect to the
       amount of contributions required thereby no employee shall be permitted to contract
       or otherwise agree with or permit his employer to provide wage or benefit payments
       which do not conform to the aforesaid requirements and any such contract or
       agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Pension Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other person or persons as designated by the Trustees of all
       records of the Employer as described in Article IV, Section 8, in connection with the
       Employer’s contributions and/or reports.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct, shall be
       personally liable for any underpayment or other pecuniary loss to the Fund as a result
       of such conduct. Nothing herein shall prevent personal liability for owners or
       partners who are not otherwise incorporated.

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed shall constitute a default in payment pursuant
       to Section 6 of his Article.

       Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
       fifteen (15) days from the date they are originally due, or the due date as extended as
       provided above, shall pay in addition to said contributions liquidated damages in the
       amount of ten percent (10%) of the delinquent contributions or twenty five dollars
       ($25.00), whichever is greater, and said damages shall be paid with the delinquent
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 24 of 30 Page ID #24



        contributions. Each Employer party to or otherwise bound by this Trust Agreement
        acknowledge that the liquidated damages and acknowledge the costs to be actual and
        substantial though difficulty to ascertain; however, each Employer acknowledges
        these costs to be minimally ten percent (10%) of the delinquent contributions or
        twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
        additional proof thereof.

        Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
        event an Employer becomes delinquent in his contributions, said delinquent
        Employer shall be liable for all reasonable costs incurred in the collection process
        including the court fees, attorneys’ fees, filing fees, and any other expenses actually
        incurred by the Trustees in the course of the collections process.

        Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
        authority to audit the records of the Employer as described in Article IV, Section 8, for
        the purposes of determining the accuracy of contributions to the Pension Fund. In the
        event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
        counsel to enforce their authority to perform an audit, the Employer shall be liable
        for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
        cost, and any other expenses actually incurred by the Trustee in the court of the action
        without regard to whether the Employer did or did not owe delinquent contributions.
        Please see the Restated Agreement and Declaration of Trust, attached hereto as
        exhibit 5 and incorporated by reference herein.

        15.    Based on the terms and conditions contained in exhibits 1-4 defendant is

 bound by the terms and conditions as set forth in the Restated Agreement and Declaration

 of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

 Declaration of Trust is attached hereto as exhibit 6 and incorporated by reference herein,

        16.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

 Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        required shall be identical to the amount required by the Collective Bargaining
        Agreement in effect between the Employer Association and the Local Union having
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 25 of 30 Page ID #25



       jurisdiction over the geological area in which the covered Employees perform work.
       It shall not be a defense to any claim by the Trustees or an Employee for delinquent
       contributions from an Employer that such Employer had entered into an agreement
       with any employee purporting to waive the employee's rights to strict compliance
       with the provisions of the applicable Collective Bargaining Agreement or other
       written agreement. With respect to the amount of contributions required thereby no
       employee shall be permitted to contract or otherwise agree with or permit his
       employer to provide wage or benefit payments which do not conform to the aforesaid
       requirements and any such contract or agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other persons as designated by the Trustees of all records of
       the Employer as described in Article IV, Section 8, in connection with the Employer’s
       contributions and/or reports.

       All employers shall be required to maintain records in compliance with procedures
       develop and communicated by the Administrator from the beginning of such
       Employer's participation in the Fund forward unless given written authorization for
       variance by the Administrator. All such records shall be maintained for a period of
       ten (10) years unless earlier destruction of the same is authorized by the Trustees.
       The Trustees shall require the Employer to designate the classification of all of his
       employees and if the Employer fails to do so, after being requested to do so by the
       Trustees, the Trustees shall conduct an investigation for the purpose of determining
       the classification of such employees and the result of said investigation shall be
       conclusive.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if a
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct. Nothing herein
       shall prevent personal liability for owner or partners who are not otherwise
       incorporated

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed, and failure to pay liquidated damages duly
       assessed shall constitute a default in payment pursuant to Section 6 of the Article.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 26 of 30 Page ID #26




       Section 5. MODE OF PAYMENT
       All contributions shall be due and payable on the fifteenth (15th) day of the month
       next following the calendar month in which eligible employees perform work with
       respect to which contributions are required. The time for payment may be extended
       by the Trustees by resolution, but in no event shall such extension exceed forty-five
       (45) days in accordance with applicable regulations issued by the Secretary of Labor
       pursuant to ERISA.

       Section 6. DEFAULT IN PAYMENT
       Non-payment by an Employer of any contributions when due shall not relieve any
       other employer of his obligation to make payments. The Trustees may take any action
       necessary to enforce payments of the contributions and penalties due hereunder,
       including, but not limited to, proceedings at law and in equity.

       Section 7. LIQUIDATED DAMAGES
       All employers not paying contributions within fifteen (15) days from the date they
       are originally due, or the due date as extended as provide above, shall pay in addition
       to said contributions liquidated damages in the amount of ten percent (10%) of the
       delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
       said damages shall be paid with the delinquent contributions. Each employer party
       to or otherwise bound by this Trust Agreement acknowledge that the liquidated
       damages will be used to defer administrative costs arising by said delinquency and
       acknowledge the costs to be actual and substantial though difficult to ascertain;
       however, each Employer acknowledges these costs to be at least ten percent (10%)
       of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
       greater, waiving the necessity of any additional proof thereof.

       Section 8. INTEREST
       Delinquent contributions shall bear interest at such rate as may have been
       established by the Trustees prior to determining the existence of the delinquency.
       Trustees may determine and establish from time to time the appropriate interest rate
       for delinquencies and when the delinquencies shall commence to bear interest. The
       Trustees shall have the authority to waive the foregoing interest charge in the event
       the delinquent Employer executes a note or enters into an installment payment
       agreement providing for payment of said delinquency on such terms as acceptable to
       the Trustees under the circumstances.

       Section 9. COLLECTION COSTS
       Except as hereinafter provided in this Article, in the event an Employer becomes
       delinquent in his contributions, said delinquent Employer shall be liable for all
       reasonable costs incurred in the collection process including court fees, attorneys'
       fees, filing fees, and any other expenses actually incurred by the Trustees in the court
       of the collection process.

       Section 10. AUDIT AND THE COSTS THEREOF.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 27 of 30 Page ID #27



        The Trustees shall have the authority to audit the records of the Employer as
        described in Article IV, Section 8, for the purposes of determining the accuracy of
        contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
        to file suit and/or otherwise retain legal counsel to enforce their authority to perform
        an audit, the Employer shall be liable for all reasonable costs incurred including court
        fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
        by the Trustees in the course of action, without regard to whether the employer did
        or            did           not          owe           delinquent          contributions.

        In the event an audit determines that there are no delinquent contributions due the
        Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
        entire Audit Cost. In the event the audit determines that there are delinquent
        contributions due the Fund which were intentionally not paid by the Employer, the
        entire Audit Cost shall be assessed against the Employer. Intentional non-payment
        shall include, but not be limited to, issuance of a check or other order for payment
        that is not honored by the bank or other institution on which it is drawn and shall
        include non-payment due to lack of funds on the part of the employer.

        In the event an audit determines that there are delinquent contributions which are
        unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
        based upon a formula which shall be set from time to time by the Trustees in their
        discretion and reflected in the Minutes of the particular meeting where the formula
        is adopted or changed. Please see the Restated Agreement and Declaration of
        Trust attached hereto as Exhibit 6 and incorporated by reference herein.

        17.    According to the Trust Agreements, plaintiffs are entitled to collect liquidated

 damages on all contributions that are paid late. Defendant has incurred liquidated damages.

        18.    According to the Trust Agreements, plaintiffs are entitled to audit the payroll

 records and books of defendant.

        19.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

 the terms of the Participation Agreement (Exhibit 1), Participation Agreement (Exhibit 2),

 Participation Agreement (Exhibit 3), Memorandum of Agreement (Exhibit 4), Restated

 Agreement and Declaration of Trust (exhibit 5), and Restated Agreement and Declaration of

 Trust of the Central Laborers' Welfare Fund (Exhibit 6).
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 28 of 30 Page ID #28



        20.    Between October, 1998 through the present, an authorized representative of

 defendant requested from various Local Labor Unions that fall within the jurisdiction of

 plaintiffs, employees for various construction projects awarded to defendant.

        21.    Said employees were then provided to defendant from various Local Labor

 Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

 projects awarded to defendant.

        22.    As an employer obligated to make fringe benefit contributions to plaintiffs,

 defendant is specifically required to do the following:

               (a)    To pay monthly contributions to the Funds for each employee of the
                      defendant and to make said contributions in a manner as required by
                      the plaintiffs and payment of said contributions are based upon an
                      hourly rate as stated in the applicable agreements;

               (b)    To make all of its payroll books and records available to plaintiffs for
                      the purpose of auditing same, to determine whether defendant is
                      making full payments as required under the applicable agreements;

               (c)    To compensate plaintiffs for the additional administrative costs and
                      burdens imposed by defendant’s failure to pay, or untimely payment of
                      contributions, by way of the payment of liquidated damages in the
                      amount of ten percent (10%) of any and all contributions which are not
                      timely received by plaintiffs for a particular month, as specified fully in
                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);

               (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                      payroll records, should it be determined that defendant was delinquent
                      in the reporting or submission of all contributions required of it to be
                      made to plaintiffs; and

               (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                      incurred in the prosecution of any action to require defendant to
                      submit its payroll books and records for audit or to recover delinquent
                      contributions.

        23.    Defendant has breached its obligation to plaintiffs and its obligations under

 the plans in the following respects:
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 29 of 30 Page ID #29



                 (a)    Defendant has failed to make payment of contributions and
                        liquidated damages; and

                 (b)    Defendant has been delinquent in reporting the hours worked by
                        employees;

           24.   An audit of defendant’s payroll records and books was conducted for the time

 frame of January 1, 2011 through June 30, 2016, revealing delinquent contributions and

 liquidated damages totaling Eight Thousand Eight Hundred Thirty-Six Dollars and Seven

 cents ($8,836.07). Said audit is attached hereto as exhibit 7, and incorporated by reference

 herein.

           25.   Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there are additional amounts due and owing in the amount of Two

 Hundred Twenty-One Dollars and ninety-four cents ($221.94). Thus, per the audit, (exhibit

 7), and the additional amounts due and owing, defendant owes to plaintiff the sum of Nine

 Thousand Fifty-Eight Dollars and One Cent ($9,058.01). Known to be due and owing from

 defendant to plaintiffs. Please see the Revised Breakdown of Amounts Due and Owing

 attached hereto as exhibit 8 and incorporated by reference herein

           26.   The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

           27.   Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.

           28.   Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.
Case 3:18-cv-02031-NJR-SCW Document 1 Filed 10/30/18 Page 30 of 30 Page ID #30



        29.    Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

 pray this Court enter Judgment in their favor and against defendant, Mike Kraus,

 individually as follows:

        (a)    That defendant be enjoined and ordered to submit all delinquent monthly
               contribution reports to plaintiffs with the information required to be provided
               thereon, to continue to submit such reports while this is pending, and to
               comply with its contractual obligation to timely submit such reports in the
               future;

        (b)    That judgment be entered in favor of plaintiffs and against defendant for all
               unpaid contributions, liquidated damages, any costs of auditing defendant’s
               records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
               costs necessarily incurred in this action as specified herein, or as subsequently
               determined, all as provided for in the plans and in ERISA;

        (c)    Judgment be entered against defendant and defendant be decreed to pay to
               the plaintiffs a sum of Nine Thousand Fifty-Eight Dollars and One Cent
               ($9,058.01), plus whatever sums are determined to be due;

        (d)    That defendant be decreed to pay all costs attendant to any audit of
               defendant’s payroll books and records, if any;

        (e)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
               together with its costs of suit; and

        (f)    That plaintiffs have such further relief as may be deemed just and equitable by
               the Court, all at defendant’s cost.

                                                   By:     /s/ Patrick R. Foley
                                                           Patrick R. Foley
                                                           #06277005
 Foley & Kelly, LLC
 107 W. Main St., Suite 4
 Belleville, IL 62220
 Telephone: (618) 234-7977
 Facsimile:      (618) 235-4185
 Prf0328@gmail.com
